6/26/2020                                                         Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MISSOURI
                                                           CIVIL COVER SHEET
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September 1974.
  The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained herein
  neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for use only in
  the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint or
  Notice of Removal.

  Plaintiff(s):                                         Defendant(s):
  First Listed Plaintiff:                               First Listed Defendant:
  Kathleen Arnett ;                                     Four B Corporation ;
  1 Citizen of This State;                              5 Incorporated and Principal Place of Business in Another State; Kansas
  County of Residence: Jackson County                   County of Residence: Outside This District



  County Where Claim For Relief Arose: Jackson County

  Plaintiff's Attorney(s):                              Defendant's Attorney(s):
  Attorney James Manning (Kathleen Arnett)              Attorney Robert Luder ( Four B Corporation)
  James Manning PC                                      Luder & Weist, LLC
  2502 West Mechanic Street                             7400 W 132nd Street, Suite 110
  Harrisonville, Missouri 64701                         Overland Park, Kansas 66213
  Phone: 816-380-3388                                   Phone: 913-491-9300
  Fax: 816-887-5757                                     Fax: 913-491-9323
  Email: james@jamesmanninglaw.com                      Email: bluder@lwlawkc.com

  Attorney Phillip Smith (Kathleen Arnett)
  Phillip Smith, PC
  1100 Main Street
  Kansas City, Missouri 64105
  Phone: 816-471-4747
  Fax: 816-471-4949
  Email: phillip.smith@sbcglobal.net


  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: 1 Citizen of This State
       Defendant: 5 Incorporated and Principal Place of Business in Another State


  Origin: 2. Removed From State Court
       State Removal County: Jackson County
       State Removal Case Number: 2016-CV01797
  Nature of Suit: 360 Other Personal Injury Actions
  Cause of Action: 28 U.S.C. §§ 1441 and 1446
  Requested in Complaint
                  Case 4:20-cv-00520-FJG Document 1-1 Filed 06/26/20 Page 1 of 2
                                                                                                                                                 1/2
6/26/2020                                                                           Missouri Western Civil Cover Sheet

       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands):
       Jury Demand: Yes
       Related Cases: Is NOT a refiling of a previously dismissed action



  Signature: /s/ Robert J. Luder

  Date: 06/26/2020
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                              Case 4:20-cv-00520-FJG Document 1-1 Filed 06/26/20 Page 2 of 2
                                                                                                                                                                                2/2
